Smithfield Foods, Inc. And Subsidiaries Operating Profit Margins Reconciliation Third Quarter Fiscal 2010 (in millions) Pork Packaged Segment Meats Sales $ 2,399.4 $ 1,377.3 GAAP Operating Profit 152.8 145.3 Add: Restructuring Charges 3.8 2.2 Plant Closure Charges 13.1 - Adjusted Non-GAAP Operating Profit $ 169.7 $ 147.5 GAAP Operating Profit Margin 6.4 % 10.5 % Adjusted Non-GAAP Operating Profit Margin 7.1 % 10.7 % International Segment Operating Profit Reconciliation Third Quarter Fiscal 2010 (in millions) International Segment GAAP Operating Profit $ 13.1 Add: Campofrio Debt Restructuring and Discontinued Operations Charges 11.7 Adjusted Non-GAAP Operating Profit $ 24.8 Prior Year Operating Profit 14.5 Adjusted Non-GAAP Operating Profit Improvement $ 10.3 Impact of Significant Items on Loss from Continuing Operations Third Quarter Fiscal 2009 (in millions, except per share data) Per After Diluted Taxes Share Reported GAAP measure $ (108.1 ) $ (.75 ) Add back of significant items: Restructuring charges in Pork segment 54.0 .38 Gain on sale of Groupe Smithfield investment (31.4 ) (.22 ) Tax rate impact of Campofrío/Groupe Smithfield merger 20.1 .14 Cattle inventory write downs 12.0 .08 Gain on early extinguishment of debt (4.8 ) (.03 ) Mark to market adjustment on hedges 34.2 .23 Adjusted Non-GAAP measure $ (24.0 ) $ (.17 )
